Citation Nr: 0807096	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  02-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is entitled to accrued benefits in 
excess of the $6,886.75 already awarded.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to October 
1945 and from April 1951 to June 1966.  He died in May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the appellant's claim of entitlement 
to certain accrued VA benefits.  The appellant is the son of 
the veteran and the executor of his estate, and he perfected 
a timely appeal of this determination to the Board.

In a decision dated in November 2003, the Board denied the 
veteran's claim for entitlement to certain accrued benefits.  
The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2006 Order, the Court vacated the Board's November 2003 
decision and remanded the matter to the Board for further 
development.

In its November 2003 decision, the Board acknowledged that 
the appellant had demonstrated that he paid $8,386.75 in 
expenses to the funeral home for the veteran's burial, but 
determined that he was not entitled to accrued benefits for 
reimbursement of final sickness expenses because "he did not 
pay any expenses relating to the veteran's last sickness . . 
. ."  [In the March 2005 Appellee's Brief, the Secretary of 
VA conceded that the appellant is entitled to accrued 
benefits in amount of $6,886.75 ($8,386.75 - $1,500 already 
paid for service-connected burial benefits).  See the March 
2005 Appellee's Brief, page 11.  In its May 2006 Order, the 
Court determined that because of the Board's finding that the 
appellant had incurred funeral expenses in the amount of 
$8,386.75, he was an accrued benefits beneficiary as a matter 
of law.  As such, the Court remanded the claim to the Board 
to determine "the amount of the benefits that have accrued or 
the amount due [the appellant]. . . ."  

In February 2007, the Board remanded the matter to the RO 
(via the Appeals Management Center) to allow the appellant 
the opportunity to submit documentation which establishes 
that he bore the medical expenses associated with the 
veteran's last sickness.  In June 2007, the appellant, 
through his attorney, submitted copies of billing statements 
and canceled checks.  An accrued benefit in the amount of 
$6,886.75 was authorized to the appellant in August 2007 
based upon his having paid funeral/burial expenses (funeral 
expense of $8,386.75 less the prior VA burial allowance of 
$1,500 already having been paid).  

In September 2007, the appellant, through his attorney, 
argued that he was entitled to an amount above $6,886.75.  In 
a supplemental statement of the case issued that month, the 
RO denied an accrued benefit amount above $6,886.75.  The 
case is now before the Board for further appellate review.  


FINDINGS OF FACT

1.  On May [redacted], 2000, the RO awarded the veteran an earlier 
effective date for several of his previously service-
connected disabilities.  On that same day, the veteran died.  

2.  In August 2007, an accrued benefit in the amount of 
$6,886.75 was authorized to the appellant based upon his 
having paid funeral/burial expenses (funeral expense of 
$8,386.75 less the prior VA burial allowance of $1,500 
already having been paid).  

3.  The evidence has not shown that the appellant bore any of 
the expenses of the veteran's last sickness or burial, other 
than the burial expenses already authorized.  


CONCLUSION OF LAW

The appellant is not eligible to receive accrued benefits in 
excess of the $6,886.75 already awarded.  38 U.S.C.A. §§ 101, 
5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the appellant's appeal is wholly dependent on 
interpretation of the regulations pertaining to the payment 
of medical expenses associated with the veteran's last 
sickness.  Because no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  The appellant was provided the text of the 
regulations governing the adjudication of this claim in an 
April 2002 statement of the case.

Factual Background

The record reflects that on May [redacted], 2000, the RO awarded the 
veteran an earlier effective date for several of his 
previously service-connected disabilities.  On that same day, 
the veteran died.  The death certificate shows that the 
immediate cause of death was sepsis syndrome and that the 
veteran was an inpatient at Baylor Medical Center in Dallas, 
Texas when he died.  

In October 2000, the appellant submitted an application for 
reimbursement from accrued amounts due a deceased 
beneficiary, which was construed as a claim for accrued 
benefits.  He provided documentation indicating that he had 
paid $8,386.75 in expenses to the funeral home for the 
veteran's burial.  In August 2007, VA authorized the payment 
of accrued benefits to the appellant in the amount of 
$6,886.75 based upon his having paid funeral/burial expenses 
(funeral expense of $8,386.75 less the prior VA burial 
allowance of $1,500 already having been paid).  

The veteran argues that he is entitled to an amount in excess 
of $6,886.75.  In support of his claim he has submitted 
copies of billing statements and canceled checks.  

Analysis

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (2007).  (A revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths of veterans prior to that time, as 
here.)

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1),(4).

The Board notes that the VA Adjudication Procedure Manual 
reflects that "For the purposes of adjudicating claims for 
reimbursement, last illness is the immediate attack which 
ends in death.  If the attack is acute, consider the 
beginning of the attack as the commencement of the last 
illness.  If the attack is not acute, consider the last 
illness as commencing at the time the beneficiary became so 
ill as to require the regular and daily attendance of another 
person until death."  See M21-1, Part IV, para. 27.38.



In this case, the appellant contends that he paid the 
veteran's expenses during the years prior to his death and 
should be reimbursed for such expenses.  In June 2007, the 
appellant, through his attorney, submitted an accounting, 
including billing statements and canceled checks, for the 
total amount of accrued benefits he felt were due.  He 
maintained that the total amount of accrued benefits due was 
$44,912.06 and included monies in the following categories: 

"Expenses and Money Owed to [the appellant]" 

"Providian Financial, in veteran's name" 

"Preferred Nursing Home Care"

"Dougherty's Pharmacy"

"Money Paid Directly to the Veteran for Bills"

"Principal Residential Mortgage"

"Repair and Maintenance to House"  

With respect to the claimed expenses above, the Board finds 
that none are related to the veteran's "last sickness."  
Regarding payments made for repair and maintenance to the 
veteran's house and for his mortgage it is clear that these 
expenditures have nothing to do with the his last sickness.  
In addition, the amounts listed as being paid for expenses 
and money owed to the appellant as well as "Providian 
Financial" and money paid directly to the veteran for bills 
simply shows, as his attorney rightly acknowledges, that the 
appellant "paid the veteran's credit card bills, direct 
bills, and line of credit account established at a bank."  
Again, such payments have nothing to do with the veteran's 
last sickness.  

The appellant has also listed payments made for nursing home 
care and to a local pharmacy.  However, a review of these 
payments clearly shows that they do not represent those 
associated with the veteran's last sickness.  In this regard, 
the Board notes that the payments listed to both the nursing 
home and pharmacy date back to August 1999, almost a year 
prior to the veteran's death.  While the appellant may have 
incurred these expenses on the veteran's behalf, they were 
not associated with his last sickness or burial.  

The appellant has submitted documentation which suggests that 
he paid certain expenses on the veteran's behalf.  However, 
there is no indication that any of these payments were 
related to the veteran's last sickness or burial.  The 
veteran admits as much.  Indeed, in his July 2001 notice of 
disagreement, the appellant in his own words stated, "This 
wrongfully withheld compensation has nothing to do with my 
father's last sickness and burial."  

As the evidence fails to show that the appellant bore any of 
the expenses of the veteran's last sickness or burial, other 
than the burial expenses already reimbursed, he is not 
entitled to accrued benefits in excess of $6,886.75.  


ORDER

Entitlement to accrued benefits in excess of the $6,886.75 
already awarded is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


